Mr. Justice Farmer delivered the opinion of the court: Patrick McCambridge has appealed direct to this court and asks a reversal of the decree. The decree recites how the amounts ordered paid by Richard F. Lamb and appellant are arrived at, but as the correctness of this decree can not be determined by this court upon this appeal we have not deemed it necessary to set out that portion of it. Originally the pleadings involved a freehold, but the amendment made by the appellee to her original bill and her amended prayer eliminated any freehold question by conceding the claim of appellant that Patrick Lamb had conveyed to him the premises described in the bill, and claiming that $13,000 of the purchase money was still unpaid and praying a money decree. It is true, the decree finds that the deed from Patrick Lamb and wife was delivered to and vested title to the lands in appellant, but that was in accordance with the claims of the parties by their pleadings after the amendment was filed and was not really a controverted question. But if it were, the decision of the court was in favor of appellant, and he has not assigned, and could not assign, errors upon a finding and decree in his own favor and appellee has assigned no cross-errors. The decree is essentially one for the payment of money, only, and not a single one of the thirty-two errors assigned by appellant raises any question that authorizes this court to take jurisdiction of the appeal. The appeal should have been prosecuted to the Appellate Court for the Second District, and it will therefore be transferred to said court. Appeal transferred.